Order filed May 27, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00143-CV
                                    ____________

                 RUHUL AMIN PARVEZ AHMED, Appellant

                                          V.

                          KHALEDA PARVIN, Appellee


                    On Appeal from the 505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-264584

                                      ORDER

      The record before this court reflects that appellant filed a statement of
inability to afford payment of court costs in the trial court on April 13, 2021. On
April 21, 2021, Beverley McGrew Walker, the Fort Bend District Clerk, filed a
contest to appellant’s statement of inability to afford payment of costs.

      A party who files a statement of inability to afford payment of court costs in
the trial court is not required to pay costs in the appellate court unless the trial
court overruled the party’s claim of indigence in an order that complies with Texas
Rule of Civil Procedure 145. Tex. R. App. P. 20.1(b)(1). The clerk’s record in this
appeal, filed April 27, 2021, does not contain the trial court’s ruling on the District
Clerk’s contest to appellant’s statement of inability to afford payment of costs.
      Therefore, we order the district clerk and the court reporter to prepare,
certify, and file with the clerk of this court the clerk’s record and reporter’s record
of all trial court proceedings on appellant’s claim of indigence including the trial
court’s order on the court reporter’s contest. See Tex. R. Civ. P. 145(f)(3). The
clerk’s record and reporter’s record must be provided without charge and filed with
this court on or before June 11, 2021.

                                   PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.